DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Status of Claims
This is a Non-Final Action for Request for Continued Examination (RCE) application Serial No. 16/629,800 filed on 04/28/2022 Claims 1-8, 10, and 12-20 have been examined and fully considered.
Claims 1-2, 8-10 and 12 have been amended.
Claims 1-8, 10, and 12-20 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remarks, filed 04/28/2022, with respect to the rejection(s) of claim(s) 1, 8, 10 and 12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pantelis Maroudis (DE102015122245A1).

Claim Objections
Claims 16-20 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1-3.  See MPEP § 608.01(n).  Accordingly, the claim16-20 not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 9,500.489)  in view of Pantelis Maroudis (DE102015122245A1), hereinafter referred to as  Maroudis (DE102015122245A1; the citations are based on the provided English Translation).
Regarding claim 1, Ng discloses a method for sleep phase-specific operation of a transportation device (see at least Abstract) comprising: 
	determining, by a processor, [[a]] in which sleep phase of multiple different sleep phases (see at least col. 5, “Receive sleep indicators from the sleep monitoring devices 12. The sleep indicators will indicate whether the passenger is sleeping or is likely sleeping. The sleep indicators can be received at fixed time intervals such as every 15 seconds or every minute, or the sleep indicators can be received only when sleep activity is detected by the sleep monitoring devices 12”) a first occupant of the transportation device is currently sleeping using sensors (see as least col. 3, “when the system 10 detects that a passenger is sleeping, a longer and preferably smoother and quieter route is selected when necessary so that the passenger may continue to sleep. The longer route allows the sleeping passenger to have more time to sleep”); and
	depending on the determined sleep phase, adjusting, by the processor, a guidance of the transportation device (see at least col. 3, “adjusting a navigation route based on detected passenger sleep data according to the present invention. The system 10 comprises one or more than one sleep monitoring device 12. The sleep monitoring device 12 generates sleep indicators for one or more passengers traveling in a vehicle. Each passenger can have his or her own sleep monitoring device 12 or a plurality of sleep monitoring devices 12 that monitors sleep activity of that passenger”), wherein the guidance comprises one or more of a longitudinal guidance and a transverse guidance of the transportation device while in motion (see at least col. 3, “a navigation device 20 for guiding a driver of the vehicle to destinations by providing navigation instructions to the destinations. The navigation device 20 is able to receive network data 16 through the internet 14. The network data 16 provides information related to road conditions and road characteristics”). 
	However, in addition and in the alternative, Maroudis teaches
	determining, by a processor, [[a]] in which sleep phase of multiple different sleep phases (see at least Para. [0023], “The circadian cycle of the driver can thus be taken into account by the gentle wake-up mode. The sleep state can include different sleep phases of the driver, for example. For example, it can be provided that the driver is woken up by the gentle wake-up mode during a light sleep phase, in particular not during a deep sleep phase. As a result, various stages of sleep, which the driver goes through while the driver is in the resting state, can be determined in order to wake the driver up at a time that is as comfortable as possible for him. It is easier for the driver to wake up from the resting state during the light sleep phase than is the case, for example, when he is torn out of a deep sleep phase. The sleep state of the driver can also be determined, for example, by the state monitoring device. In particular, the sleep state is determined by the heart rate measurement unit and/or the electroencephalography unit and/or the heart rate measurement unit”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Ng by combining determining, by a processor, [[a]] in which sleep phase of multiple different sleep phases… as taught by Maroudis. One of ordinary skill in the art would have been motivated to make this modification in order to convey that a driver assistance system and a motor vehicle with which or in which the determination of a state describing a degree of tiredness of a driver of a motor vehicle can be used to operate the motor vehicle more safely (see at least Para. [0003].
Regarding claim 2, Ng in view of Maroudis teaches the method of claim 1. Claim 2 recites analogous limitations that are present in claim 1, therefore claim 2 would be rejected for the similar reasons above.
Regarding claim 3,  Ng in view of Maroudis teaches the method of claim 1, Ng further teaches where comprising: 
	receiving, by the processor, information on a stretch of road ahead of the transportation device and, depending on the information, adjusting, by the processor, the guidance of the transportation device (see at least col. 3, “a navigation device 20 for guiding a driver of the vehicle to destinations by providing navigation instructions to the destinations. The navigation device 20 is able to receive network data 16 through the internet 14. The network data 16 provides information related to road conditions and road characteristics. For instance the network data 16 can indicate how much traffic different roads currently have. In this disclosure, the term “roads” can refer to any street, avenue, boulevard, highway, freeway, etc., and is not intended to limit the type of road being taken”).  
Regarding claim 4, Ng in view of Maroudis teaches the method of claim 1. Ng in view of Maroudis, where Maroudis further teaches comprising: 
	determining, by the processor, a seat position of the transportation device and, depending on the seat position, adjusting, by the processor, the guidance of the transportation device (see a least Para. [0044], “By changing the position 21, the seat 14 can be moved back and forth, for example, with respect to a longitudinal axis 26 of the motor vehicle 1. For example, legroom for the driver 12 can be increased during the sleep mode. The incline 22 allows the seat 14 to be changed, for example, from an upright seated position of the driver 12 to a flatter seated position in which the driver 12 is oriented in a reclining rather than a sitting position on the seat 14”).  
Regarding claim 5, Ng in view of Maroudis teaches the method of claim 1. comprising: evaluating, by the processor, a predefined arrival time of the transportation device (see at least col. 4, “Generate a predetermined route for the driver of the vehicle to follow. The predetermined route is the route  that is normally chosen by the routing software 44 of the navigation device 20 to reach a destination. The predetermined route typically strives to allow the vehicle to arrive at the destination in the shortest amount of time possible. Provide navigational assistance to guide the driver on the predetermined route”); and considering, by the processor, the predefined arrival time when adjusting the guidance of the transportation device (see at least col. 6, “the navigation device 20 is able to automatically receive sleep indicators from the sleep monitoring devices 12 for indicating whether a passenger traveling in the vehicle is sleeping. When the passenger is sleeping, the vehicle can be guided to an alternate route that prioritizes a longer ride rather than arriving at a destination in the shortest amount of time on the predetermined route. In this way, the sleeping passenger can continue to sleep. The alternate route should preferably be smooth and quiet too”).
Regarding claim 6, Ng in view of Maroudis teaches the method of claim 1. Ng further teaches wherein the guidance of the transportation device is additionally adjusted with regard to one or more of: acceleration, damper setting, motor control (see at least col. 4, “The navigation device 20 also comprises a processor 28 for controlling operation of the navigation device 20 and executing code for operating the navigation device 20”), chassis setting, heating/air conditioning, and a route to be used.  
Regarding claim 7,  Ng in view of Maroudis teaches the method of claim 1. Ng further teaches wherein the determination of the sleep phase takes place using one or more of: an interior camera (see at least col. 3, “the following description will describe one passenger wearing the sleep monitoring devices 12, although the present invention can apply to any number of passengers whose sleep activity is being monitored. Examples of the sleep monitoring device 12 include a fitness band that detects movement of the passenger, and a camera that detects facial movement and facial expressions of the passenger”) , a pressure sensor, an acceleration sensor, a blood oxygen sensor, and a microphone.  

Regarding claim 8,  recites analogous limitations that are present in claim 1, therefore claim 8 would be rejected for the same reasons above. Ng discloses a driver assistance system for sleep phase-specific operation of a transportation device (see at least Abstract), comprising: a data input (see at least col. 4, “The memory 40 also stores routing software 44 as well as any user data 46 that the user wishes to store. The user data may indicate things such as what times of day the passenger usually takes a nap, how long the passenger should be allowed to sleep during certain times of day, and how long the passenger has already slept in recent hours. This user data 46 may be manually entered by users of the navigation device 20”) an evaluation circuit (see at least col. 3, “The system 10 comprises one or more than one sleep monitoring device 12. The sleep monitoring device 12 generates sleep indicators for one or more passengers traveling in a vehicle”; and a data output (see at least col. 3, “The navigation device 20 is able to receive network data 16 through the internet 14. The network data 16 provides information related to road conditions and road characteristics. For instance the network data 16 can indicate how much traffic different roads currently have”); wherein the evaluation circuit is configured to… 
Regarding claim 10,  recites analogous limitations that are present in claim 1, therefore claim 8 would be rejected for the same reasons above. A non-transitory storage medium comprising instructions which, when executed on a processor of a driver assistance system (see at least col. 2, “The navigation device comprises a processor calculating a sleep session duration for the passenger according to the sleep indicators received from the sleep monitoring device, and a non-transitory computer readable medium comprising code executable by the processor. When executed, the code comprises the steps of generating a predetermined route and providing navigational assistance to a driver of the vehicle for guiding the driver to follow the predetermined route…”), cause the processor to…  
Regarding claim 12,  recites analogous limitations that are present in claim 1, therefore claim 8 would be rejected for the same reasons above.
Regarding claim 13, The transportation device of claim 12, wherein the transportation device is a transportation device that can be driven in an automatic manner. 
Regarding claim 14, Ng in view of Maroudis teaches the transportation device of claim 12, where further discloses wherein the transportation device is a road vehicle (see at least col. 3, “The system 10 also comprises a navigation device 20 for guiding a driver of the vehicle to destinations by providing navigation instructions to the destinations”).
Regarding claim 15, Ng in view of Maroudis teaches the method of claim 3, where Ng further discloses wherein the information on a stretch of road relates to one or more of roadway data and noise sources (see at least col. 3, “For instance the network data 16 can indicate how much traffic different roads currently have. In this disclosure, the term “roads” can refer to any street, avenue, boulevard, highway, freeway, etc., and is not intended to limit the type of road being taken. The network data 16 can also indicate how much noise there is on different roads. The network data 16 also indicates the total elevation change that road segments contain, as well as the highest elevation associated with a road segment”). 
Regarding claim 16, recites analogous limitations that are present in claim 2 , therefore claim 16  would be rejected for the same reasons above.  
Regarding claim 17, recites analogous limitations that are present in claim 3, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim 3, therefore claim 18 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim 3, therefore claim 19 would be rejected for the same reasons above.
Regarding claim 20, recites analogous limitations that are present in claim 5, therefore claim 20 would be rejected for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663